Mr. Justice Van Orsdel
delivered the opinion of the Court:
It is unnecessary to stop to consider the unusual and unprecedented procedure by which the motion for judgment was granted and the judgment thereon entered. We shall proceed at once to consider the single assignment of error in overruling relator’s demurrer to the answer.
The statute regulating the practice of medicine and surgery in the District of Columbia provides as follows:
“Sec. 8a. That the board of medical supervisors of the District of Columbia be, and is hereby, authorized and directed to license to practise medicine and surgery in said District, without examination, any applicant for such license who has been engaged in the practice of medicine and surgery in any other jurisdiction, whether a State, Territory, or insular possession of the United States, or a foreign country, subject to the following conditions:
********
“c. Nor unless the applicant acquired the right to practise medicine and surgery in such jurisdiction under conditions equivalent to those with which he would have had to comply in order then to have practised medicine and surgery in the District of Columbia.
********
«e * * * * ■ * * *
“And said board of medical supervisors is further authorized and directed to issue in favor of its licentiates such certificates, if any, as may be necessary to enable such licentiates, without examination, to obtain licenses to practise medicine and surgery in other jurisdictions, and to collect for the issue of such certificate such fees as may be necessary to defray the cost of issuing, the same, and to use such fees for that purpose.
“And said board of medical supervisors is. further authorized *251to determine all matters of fact required to be determined in the execution of the provisions of this section.” (33 Stat. at X. 609, chap. 49.)
The omitted provisions of the statute require that the applicant for a license shall be of good moral character, shall have had not less than two years’ practice in medicine and surgery in the jurisdiction where he resides, and that the applicant shall pay to the board of medical supervisors a fee required by the regulations of the board. It is conceded that the material pro-' visions of the Maryland statute are the same as those of the District of Columbia; that relator was regularly admitted to practise medicine and surgery in Maryland, and practised thereafter for a period of two years; and that he presented satisfactory evidence of good character, paid the fees required, and complied with all the requirements of the statute. The board, however, claims the power, by rules and regulations, to determine what shall constitute “conditions equivalent” under the statute, before reciprocal relations between Maryland and this District can be said to exist. We think equivalent conditions exist under this statute by virtue of the provisions of the law, and not under the rules of the board.
The rules which the board are authorized to make are for its guidance in carrying into effect the provisions of the law in the District of Columbia, and not in the State of Maryland. The Maryland board may have an entirely different set of rules for carrying into effect substantially the same statute as ours; but that is a mere matter of local procedure, which cannot affect the reciprocal rights of practitioners of one jurisdiction to practise in another, provided they meet the requirements of the board in the State where originally admitted and the provisions of the statute in the jurisdiction where they desire to practise. If the contention of the board be correct, it lies within its power to prescribe conditions of admission to the boards of all States and Territories, in order to entitle any of their licentiates to practise in this District, thereby absolutely annulling the express provisions of the statute. It is against *252public policy to place such arbitrary power anywhere, much less in a mere medical board.
The object of this statute was to open the doors to reputable practitioners, and, to this end, give full faith and credit to the acts of the board of a neighboring State having equivalent conditions, until it is clearly shown that the applicant does not come up to the requirements of the statute as to two years’ practice or good moral character, or that he wrongfully obtained his original license to practise, either through his own fraud, or through the fraud of the board. These are matters which the board would have authority to investigate, matters of fact upon which they Could pass, and their decision would not be subject to review in a proceeding of this kind. But no such showing is here made. Tthe whole action of the board is based upon the fact that they have a different system of grading for admission to practice than that adopted by the Maryland board. About the most inequitable test of ability that can be applied is the comparison of examination grades derived from either the same or different sources. It would certainly be dangerous to make arbitrary power dependent upon such a deceptive test. It is well settled that licensing boards are not vested with personal or arbitrary power, but are subject to the control of the courts when it appears that they have acted arbitrarily in refusing a license. Dent v. West Virginia, 129 U. S. 114, 32 L. ed. 623, 9 Sup. Ct. Rep. 231; Reetz v. Michigan, 188 U. S. 505, 47 L. ed. 563, 23 Sup. Ct. Rep. 390; Jacobson v. Massachusetts, 197 U. S. 11, 49 L. ed. 643, 25 Sup. Ct. Rep. 358, 3 A. & E. Ann. Cas. 765; New York ex rel. Lieberman v. Van De Carr, 199 U. S. 552, 50 L. ed. 305, 26 Sup. Ct. Rep. 144; Yick Wo v. Hopkins, 118 U. S. 356, 30 L. ed. 220, 6 Sup. Ct. Rep. 1064; Illinois State Bd. of Dental Examiners v. People, 20 Ill. App. 457. This power is inherent in the court, and no statutory authority is necessary for its exercise. Reetz v. Michigan, and Dent v. West Virginia, supra.
If a board or officer deprives a citizen of a legal right to which he is clearly entitled, and the citizen has no right of appeal or other adequate remedy, the proper court will review the *253action and see that justice is done and legal rights preserved. The rule is well expressed in Spelling on Injunctions & Other Extraordinary Remedies, 2d ed. sec. 1433: “But while the action of an officer clothed with a discretion is not reviewable, if exercised upon matters left to his discretion, yet his judgment as to the extent of his discretion under the law, and the matters on which it may be exercised, are reviewable on mandamus; and where a discretion is abused, and made to work injustice, it may be controlled by mandamus.”
The answer of the board totally fails to set forth any legal justification for its refusal to grant relator a license. The rules and regulations of the board are its sole defense. As we have observed, this is insufficient. The relator has complied with all the requirements of the law, and the board has no discretion left in the premises. It was its duty to have acted favorably on the application. Refusing to do so, the relator availed himself of the only remedy afforded him, and the court below should have sustained the demurrer and issued the writ. The jugment is reversed, with costs, and cause remanded, and it is so ordered. Reversed.